Title: From George Washington to Thomas Peter, 20 June 1798
From: Washington, George
To: Peter, Thomas

 

Dear Sir
Mount Vernon 20th June 1798.

Your letter of the 14th with the money, Tobacco notes & A/c from Colo. Deakins, came safe; but not ’till yesterday. I will endeavour to recollect that I stand indebted to you for change—but it is more your interest than mine that it should not be forgotten.
Be so good as to let me know if the two Tobacco notes would sell in George Town, & at what for Cash, or on credit of 60 or 90 days? presuming they must be disposed of at that place, and in that way, it is likely I shall send them to you. All here are as usual, and unite in love to yourself, Mrs Peter & the Children with Dear Sir Your Affecte Servt

Go: Washington

